Citation Nr: 1432114	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $8,472.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to March 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Regional Office's (RO) Committee on Waivers and Compromises (the Committee). 

In June 2011, the Veteran requested a hearing before the Board.  A hearing was scheduled in August 2012, but the Veteran failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  Effective from August 1993, the Veteran was in receipt of non-service-connected pension benefits. 

2.  The evidence of record indicates the Veteran was in receipt of Social Security Administration (SSA) benefits since June 2008.  
 
3.  The evidence of record does not show any bad faith, misrepresentation, or fraud by the Veteran.
 
4.  The Veteran was a partially at fault in the creation of the indebtedness based upon his continued acceptance of his VA benefits after his income change in June 2008.   

5.  VA was not without fault in the creation of the overpayment by virtue of its failure to timely take action and adjust the Veteran's pension benefits when he began to receive SSA benefits. 

6.  Neither VA nor the Veteran would be unjustly enriched if a waiver of the overpayment were granted. 

7.  The Veteran's assets and income, with consideration of the costs of life's basic necessities, is not sufficient to permit repayment of the overpayment indebtedness of $8,472.00 without resulting in undue hardship to the Veteran, the collection of that indebtedness would defeat the purpose of the compensation benefit program, the Veteran would not be unjustly enriched as a result of receipt of the overpayment, and collection would otherwise be inequitable.


CONCLUSION OF LAW

Recovery of an overpayment of VA pension benefits in the amount of $8,472.00 would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a duty to inform the appellant of the evidence needed to substantiate a claim and to assist him or her in obtaining the relevant evidence to support that claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (the Court) held that VA's duty to notify and assist is not applicable to cases involving the waiver of recovery of overpayment claims.  In any case, the Board notes that the Veteran has engaged the services of a representative and has been provided with ample opportunity to submit evidence and argument in support of his claim.  

Analysis

The Veteran has not challenged the validity of the creation of, or the amount of, the overpayment/debt.  This decision is thus limited to the issue of entitlement to waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (holding that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness).  The Veteran requests waiver of the entire debt. 

VA pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, the Veteran's annual income is not in excess of the maximum annual pension rate (MAPR).  38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272.  SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

Effective from August 1993, the Veteran was in receipt of nonservice-connected pension and compensation benefits.  In VA letters dated in September 1994, October 1995, and April 2008, the Veteran was notified that the amount of his pension benefits was based on his income and his family income and the number of dependents.  He was informed to notify VA immediately if his income changed.  The evidence of record indicates the Veteran began receiving SSA benefits in June 2008.  The evidence of record shows that VA was notified in March 2008 that the Veteran was entitled to SSA income effective June 2008.  A letter from SSA to the Veteran is date-stamped March 31, 2008 and is associated with the record.  In this letter, SSA informed the Veteran that he would begin to receive SSA benefits in the amount of $288 per month effective June 2008.  VA did not adjust the amount of the Veteran's nonservice-connected pension benefits until September 2010.  In a September 2010 letter, VA informed the Veteran that his income would be adjusted from August 2008 due to the receipt of the SSA income and this would result in an overpayment.  In December 2010, VA notified the Veteran that the overpayment indebtedness was $8,472.00.  

In January 2011, the Veteran requested a waiver of the overpayment indebtedness.  In a March 2011 statement, the Veteran asserted that he called VA before he turned 62 years old and informed them that he would receive $298.00 in SSA benefits.  The Veteran asserted that VA is at fault since they did not make adjustments to the VA pension benefits for three years.  The Veteran also argued that if a waiver is not granted, it would result in undue hardship.  He contends that his bills come to $1300 just for the basics and his income each month was only $977.00 ($670 in VA benefits and $307 is SSA benefits).  The Veteran argued that to take away his VA pension benefits would defeat the purpose intended.  He asserted that he was barely getting along with the full amount of his VA pension benefits and now VA expects him to get by with just $670 in income.  The Veteran stated that he would be giving up food, clothing, and gas.  The Veteran indicated that he lives in a home valued at $17,000 and he is in a rent-to-own contract.  He also indicated that his ex-wife lives with him, she is disabled and pays for her own expenses and the Veteran does not believe her SSI income should be considered his income.  In the June 2011 VA Form 9, the Veteran stated that he was barely getting by with the VA pension payment of $1,291 a month but at $444, he would not even be able to pay his rent.  The Veteran asserted that he was not at fault in the creation of the debt but VA was at fault because it took them three years to find the mistake.  He asserted that he has a hardship because he could not pay his bills or rent or buy groceries.  He argued that he tries to live on $633 a month and his rent payment was $600.   

Upon review of the evidence, the Board notes that the Veteran has not specifically contested the amount of the overpayment.  In light of this fact and the provisions of 38 U.S.C.A. § 1521 and 38 C.F.R.§§ 3.3, 3.23, and 3.272, the Board finds that the overpayment of VA pension benefits in the amount of $8,472.00 was the consequence of the Veteran's own action by virtue of his accepting VA payments after beginning receipt of SSA benefits, and thus properly created.

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.  The Board's review of the record reflects that the Committee has resolved this question in favor of the Veteran, finding that there was no fraud, misrepresentation or bad faith.  The Board agrees with this finding.  Therefore, there is no statutory bar to waiver of recovery of the overpayment. 

The next question before the Board for review is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:
 
1.  Fault of debtor. Where actions of the debtor contribute to creation of the debt.
 
2.  Balancing of faults. Weighing faults of the debtor against VA fault.
 
3.  Undue hardship. Whether collection would deprive debtor or family of basic necessities.
 
4.  Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.
 
5.  Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor.
 
6.  Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider, and in fact has considered, all of these specifically enumerated elements.  However, the issues unjust enrichment and undue hardship, and whether there would be a defeat of the purpose of an existing benefit to the Veteran are more significant to the case before the Board. 

VA's working definition of "fault" is "The commission or omission of an act that directly results in the creation of the debt" (Veteran's Benefits Administration Circular 20-90-5, February 12, 1990).  Fault should initially be considered relative to the degree of control the appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether the debtor's actions were those expected of a person exercising a high degree of care, with due regard for the debtor's contractual responsibility to the Government.  The age, financial experience, and education of the debtor should also be considered in these determinations. 

The Board has carefully reviewed the entire record in light of the Veteran's contentions and the applicable law and regulations.  In terms of fault, the Veteran has simply stated that he timely notified VA that he would be in receipt of SSA benefits, and that VA failed to timely take action, and thus he should not be held responsible for the overpayment.  Essentially, a person who is a recipient of VA compensation benefits must notify VA of all circumstances which will affect his or her entitlement to receive the benefit being paid.  In this case, the Veteran was informed that he should report a change in income to VA and he indicated that he did so.  Although VA did not timely respond to the Veteran's change in income when VA received this information in 2008, the resultant overpayment was not the result of administrative error.  In order for the overpayment to be considered the result of sole administrative error, and for the Veteran to consequently not be liable for the debt, the Veteran must not have known, or could not have known, that the payments were erroneous.  However, it is clear from the Veteran's statements that he was aware that his VA benefits may be adjusted due to change in income.  As noted above, the Veteran indicated that he had contacted VA and informed them of his income change due to receipt of SSA benefits.  The record shows that when his benefits remained unchanged, the Veteran did not contact VA again to further inquire about his benefit payments and instead continued to accept his payments. 

On the other hand, VA was not without fault in the creation of the overpayment.  Despite notice in March 2008 that the Veteran was entitled to SSA benefits beginning in June 2008, VA did not update its records and amend or adjust the Veteran's pension award until September 2010.  Although VA is a large organization, it should be held responsible for information it receives concerning a veteran's income and circumstances and act accordingly and in a timely manner.  Thus, with regard to the balancing of faults between the Veteran and VA, the fault in the creation of the debt is shared equally between the Veteran and VA. 

As to whether the repayment of overpayment resulted in, or would result in undue hardship, the Board notes that the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of the basic necessities.  

According to his December 2010 Financial Status Report, the Veteran reported that he received $307 in monthly SSA income and either $932 to $680 in VA income which amounts to $1239 (calculated using the highest amount of VA monthly income).  The Veteran reported that his monthly expenses totaled $1,950 which included $600 for rent or mortgage, $300 for food, $250 for utilities and heat, $200 for gas, $400 for auto repair (tires), $100 for clothing, $100 for telephone, $120 for house insurance, and $54 for miscellaneous expenses.  He reported that he paid $654 a month on installment contracts or other debt.  The reported expenses amount to $2,124.  If the amount for auto repair (tires) is deducted because this expense is not necessarily a recurring monthly expense, the total amount of expenses is $1724.  The total amount of monthly expenses exceeds the Veteran's monthly income by $485.  The Veteran reported that he has $4 in savings.  He reported owning a van, truck, a three wheeler, and a boat, all valued at $4,200.  He also reported owing $25,000 on a house valued at $29,000.  The Board notes that the Veteran's reported monthly income is confirmed by information from SSA and VA.  See December 2010 letters from SSA and VA in the Virtual VA file.   

According to his March 2013 Financial Status Report, the Veteran reported that he received $803.00 in monthly income.  The Veteran indicated that VA was taking $280 a month from his check and SSA wants to take $33 a month from his SSA benefits check.  The Veteran reported that his monthly expenses totaled $1,075.00 which included $200 for food, $230 for utilities and heat, $180 for gas, $185 for telephone, internet, and television, and $280 for house insurance.  The reported expenses amount to $1075.  The total amount of monthly expenses exceeds the Veteran's monthly income by $272.  The Veteran reported that he has $43 in savings.  He reported owning a sports utility vehicle (year 1998), truck (year 1995), and a motorcycle (year 1980), all valued at $3000.  He also reported owning a house valued at $28,000.  The Board notes that information from SSA indicates that the Veteran's monthly benefit was $325.90 from February 2013.  Information from VA indicates that the Veteran's monthly pension benefit from December 2012 was $717.  In a December 2013 statement, the Veteran indicated that his monthly VA pension benefit was reduced to $489.  See a November 2013 record from SSA and a March 2014 VA letter in the Virtual VA file.  This information confirms a monthly income of approximately $814 a month.  

The Board finds that collection of the debt will likely result in undue hardship to the Veteran.  The record shows that the Veteran was experiencing financial hardship before and during the time when his indebtedness was being collected.  The financial status reports dated in 2010 and 2013 show that the Veteran's reported monthly expenses exceed his monthly income.  The Board finds that the reported monthly expenses are reasonable and are incurred to cover the Veteran's bare necessities including shelter, food, and clothing.  Based on the Veteran's statements, his monthly expenses exceed his monthly income, resulting in a monthly deficiency.  The Veteran was consistent in his statements regarding his finances and there is no other evidence to indicate that his statements with respect to his finances are not credible.  

The evidence of record shows that the Veteran was awarded the nonservice-connected pension in 1993 because the Veteran is disabled and is unable to work.  He has no other source of income other than VA and Social Security benefits and is clearly unable to work to supplement his income to repay his debt.  As the Veteran already cannot pay for the costs of life's basic necessities, the Board concludes that the Veteran's assets and income are not sufficient to permit repayment of the overpayment indebtedness of $8,472.00 without resulting in undue hardship.

Collection of the debt would defeat the purpose of the benefits, which is to compensate and ensure the health and welfare of disabled veterans.  In this case, the Veteran has provided the details of his financial situation, and it is clear that there is a gap between income and monthly expenditures for the basic life necessities.  As such, the Board finds that recovery of those amounts to which the Veteran was not entitled in view of the fact that the Veteran already does not have enough income to meet the basic life expenditures would defeat the purpose of the benefit.

The Board finds that the failure of the Government to insist upon its right to repayment would not unjustly enrich the Veteran at the expense of the Government.  The Veteran is not considered wholly at fault in the creation of the overpayment and since his payments are used to pay for basic life necessities, the failure of the Government to insist upon its right to repayment would not unjustly enrich the Veteran at the expense of the Government.  There is no indication in the record that the Veteran at any point changed his position due to his detriment. 

The Board finds, therefore, that according to the principles of equity and good conscience and after taking into consideration all of the specifically enumerated elements listed above, it would be unfair to recover the overpayment indebtedness in the amount of $8,472.00.  See 38 C.F.R. § 1.965(a).  Such an end result would not be unduly favorable or adverse to either the Government or the Veteran.  38 U.S.C.A. § 5107(b).  For these reasons, the Veteran's request for a waiver of recovery of his overpayment debt is granted.


ORDER

A waiver of the overpayment indebtedness to VA in the amount of $8,472.00 is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


